DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 7-9 of the Response:
“According to one example shown in FIGS. 3 and 8 of this application below, the link frame 110 is configured to be rotatable about the shaft 120, and the torsion spring 200a, as a part of the actuator 200, has a rotation axis that is rotated together with the link frame 110 and the shaft 120 in the same rotation direction as the link frame 110. Such features are embodied in amended claim 1. The pertinent limitations of claim 1 include "a link frame having a frame body and a shaft coupling portion extending from the frame body to be coupled with the shaft, wherein the link frame is configured to be rotatable about the shaft in a first direction" and "wherein the torsion spring has a rotation axis that is rotated together with the link frame and the shaft in the first direction." 
In the rejection of claim 3, the Examiner asserted that paragraph [0032] of Kim discloses a base frame 120 is rotatably mounted to the mounting bracket 111 on the axis of a rotating shaft 112, and Fig. 3a of Kim may indicate that the alleged torsion spring 123 and the alleged link frame 130/140 are both rotated in direction R1. 
Referring to Figs. 3a and 5 of Kim below, the first arm 130 (the alleged link frame) is configured to be rotatable about the hinge shaft 121, and the second arm 140 (the alleged link frame) is configured to be rotatable about the hinge shaft 122 in direction R2. However, the 
In response, the Examiner respectfully asserts that Kim does disclose “a link frame having a frame body and a shaft coupling portion extending from the frame body to be coupled with the shaft, wherein the link frame is configured to be rotatable about the shaft in a first direction” as cited below.  However, the argument is considered moot as the limitation of "wherein the torsion spring has a rotation axis that is rotated together with the link frame and the shaft in the first direction" changes the scope of the claims therefore the 35 USC § 102 rejection has been withdrawn and a new grounds of rejection has been made under 35 USC § 103.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Korean Patent Application Number KR10-2018-0026836 filed on March 7, 2018 is acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, an English translation of the foreign applications must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070023598 A1) and further in view of Young (KR 20100081427 A – with reference to machine translation).
Regarding Claim 1, Kim discloses an ultrasonic diagnostic apparatus (Abstract – “The present invention relates to a support device for a monitor for use in an ultrasonic diagnostic apparatus”) comprising:
a main body (Fig.1 – (11));
an input/output device coupled to the main body (Fig. 1 – monitor (14) is connected to the main body (11)) and configured to receive information from a user or output information received from the main body (Para [0011] – “there is provided a supporting device for a monitor for use in an ultrasonic diagnostic apparatus, which comprises a main body and a monitor installed to the main body for ; and
a connection device to connect the main body and the input/output device (Para [0048] – “FIGS. 6 and 7 are side views showing various displacements of the monitor 14.”, as shown in Fig. 6 below monitor (7) is connected to the main body (11) with a connection device),
wherein the connection device (The supporting device (100) in Fig. 6 is interpreted as the connection device) includes:
a shaft having a shaft body (Fig. 3a, and Fig.5 – (121), (122));
a link frame (Fig. 3a and Fig. 5 – (130) and (140) are interpreted as link frames) having a frame body and a shaft coupling portion extending from the frame body to be coupled with the shaft (As shown below in Fig.3a link frame has a fame body circled in red and a shaft coupling portion coupled with shaft (121) circled in blue, as seen in Fig 3b link frame 140 also has a frame body and a shaft coupling portion, additionally Fig. 5 reproduced below shows another shaft coupling portion circled in blue), wherein the link frame is configured to be rotatable about the shaft in a first direction (Para [0044] – “the first and second arms 130 and 140 are rotated together counterclockwise about the hinge shafts 121 and 122”) and
an actuator including a torsion spring (Fig. 5 – (123), Para [0047] – “a torsion coil spring 123 is provided at the hinge shaft 121 of the first arm 130”) having a first end supported by the shaft and a second end supported by the link frame (See Fig.5 reproduced below, torsion spring has one end supported by shaft (122) and the second end is supported by link frame (130)), so as to compensate for a weight of the input/output device (Para [0020] – “The torsion coil spring provides a rotational force to the arms against the moment due to the weight of the monitor”).

    PNG
    media_image1.png
    682
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    518
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    663
    571
    media_image3.png
    Greyscale

	Conversely Kim does not teach wherein the torsion spring has a rotation axis that is rotated together with the link frame and the shaft in the first direction.
	However Young discloses wherein the torsion spring has a rotation axis that is rotated together with the link frame and the shaft in the first direction (Pg. 3 Para. 6 – “The support member 153 is coupled to the rotation shaft 152 and rotated about the rotation shaft 152. The supporting member 153 is rotatably coupled to the rotating shaft 152 when the rotating shaft 152 is fixedly coupled to the receiving portion 140, and the rotating shaft 152 rotates on the receiving portion 140. In the case of the possible form of coupling is coupled to the rotating shaft 152 is fixed”, therefore it can be interpreted that the support member [link frame] either rotates about the shaft or the support member is fixed to the shaft and rotates with the shaft, Figs. 3 and 4 show that the torsion spring (155) has a rotation axis and at least one end that rotates together with the support member [link frame] and rotating shaft).
The disclosure of Young is an analogous art considering it is in the field of a support arm provided with torsional resistance to hold an object in place.

Regarding Claim 2, Kim and Young disclose all the elements of the claimed invention as cited in Claim 1.
Kim further discloses the link frame includes a first link frame (Fig. 3a, and Fig. 5 – (140)) and a second link frame adjacent to the first link frame (Fig. 3a, and Fig. 5 – (130)), and
the first end of the actuator is supported by the shaft passing through the first link frame (as shown in Fig. 5 above the first end of the torsion spring is support by shaft (122) which passes through the first link from (140) as shown in Fig. 4) and the second end of the actuator is supported by the second link frame (As shown in Fig. 5 above the second end of the torsion spring is supported by the second link frame (130)).

    PNG
    media_image4.png
    682
    548
    media_image4.png
    Greyscale

Regarding Claim 4, Kim and Young disclose all the elements of the claimed invention as cited in Claim 1.
Kim further discloses the actuator is configured to exert the same rotational force irrespective of a rotation angle of the link frame (See Fig. 3a – actuator and link frame are both rotated in direction R1 together, the angle of rotation R1 does not have influence on the rotational force of the actuator).
Regarding Claim 5, Kim and Young disclose all the elements of the claimed invention as cited in Claim 1.
Kim further discloses the shaft includes a first coupling portion provided to be engaged with the link frame and rotated together with the link frame (Figure 5 shows a shaft coupling portion with a first coupling portion interpreted as the configuration of the shaft to be connected to the link frame, as shown in Fig. 3a the shaft is rotated together with the arms [link frames] in R1 direction), and
the link frame includes a second coupling portion provided to be engaged with the first coupling portion (As shown in Fig. 4 the shafts are placed through the link frames therefore the holes in the link frame used for the shafts to pass through are interpreted as the second coupling portion).
Regarding Claim 10, Kim and Young disclose all the elements of the claimed invention as cited in Claim 1.
Kim further discloses the link frame further includes a second supporting portion provided on the frame body to support the second end (Para [0047] – “Two end portions of the torsion coil spring 123 extend angle-wise with respect to each other. One end portion is placed in a groove (not shown) formed at the first arm 130 in the vicinity of the hinge shaft 121”, therefore the groove one the on the first arm [frame body] is interpreted as the second supporting portion to support the second end).
Regarding Claim 16, Kim discloses an ultrasonic diagnostic apparatus (Abstract – “The present invention relates to a support device for a monitor for use in an ultrasonic diagnostic apparatus”) comprising:
a main body (Fig.1 – (11));
an input/output device coupled to the main body (Fig. 1 – monitor (14) is connected to the main body (11)) and configured to receive information from a user or output information received from the main body (Para [0011] – “there is provided a supporting device for a monitor for use in an ultrasonic diagnostic apparatus, which comprises a main body and a monitor installed to the main body for displaying ultrasound images.”, therefore the monitor is outputting a display of an image from the main body); and
a connection device to connect the main body and the input/output device (Para [0048] – “FIGS. 6 and 7 are side views showing various displacements of the monitor 14.”, as shown in Fig. 6 below monitor (7) is connected to the main body (11) with a connection device),
wherein the connection device (The supporting device (100) in Fig. 6 is interpreted as the connection device) includes:
a link frame (Fig. 3a and Fig. 5 – (130) and (140) are interpreted as link frames) provided to be rotatable (As shown in Fig.6 arms [link frames] (130) and (140) are rotatable, additionally as shown in Fig. 3a the device rotates in direction R1 therefore the arms are rotatable in direction R1) about the shaft in a first direction (Para [0044] – “the first and second arms 130 and 140 are rotated together counterclockwise about the hinge shafts 121 and 122”);
a shaft coupled with one end portion of the link frame (Fig. 4 reproduced above shows a shaft coupled to an arm [link frame]) to be rotated together with the link frame (as shown in Fig. 3a the device rotates in direction R1 therefore the arms are rotatable in direction R1 and therefore the shafts would be rotated together with the arm [link frame]); and
an actuator (Fig. 5 – (123), Para [0047] – “a torsion coil spring 123 is provided at the hinge shaft 121 of the first arm 130”) configured to compensate for a weight of the input/output device (Para [0020] – “The torsion coil spring provides a rotational force to the arms against the moment due to the weight of the monitor”) and rotate together with the link frame and the shaft (as shown in Fig. 5 the torsion spring is mounted on a shaft, as shown in Fig. 3a the device rotates in direction R1 therefore the arms are rotatable in direction R1 and therefore the actuator would be rotated together with the shaft and the arm [link frame]).
	Conversely Kim does not teach wherein the actuator has a rotation axis that is rotated together with the link frame and the shaft in the first direction.
	However Young discloses wherein the torsion spring has a rotation axis that is rotated together with the link frame and the shaft in the first direction (Pg. 3 Para. 6 – “The support member 153 is coupled to the rotation shaft 152 and rotated about the rotation shaft 152. The supporting member 153 is rotatably coupled to the rotating shaft 152 when the rotating shaft 152 is fixedly coupled to the .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the rotation axis of Young to achieve the same results. One would have motivation to combine because it ensures proper alignment of the device, and holds the device in place, and “prevent(s) the probe from falling off or causing injury to the user” (Young pg.2 Para.18).
Regarding Claim 17, Kim and Young disclose all the elements of the claimed invention as cited in Claim 16.
Kim further discloses the actuator includes a torsion spring (Fig. 5 – (123), Para [0047] – “a torsion coil spring 123 is provided at the hinge shaft 121 of the first arm 130”) having a first end supported by the shaft and a second end supported by the link frame (See Fig.5 reproduced below, torsion spring has one end supported by shaft (122) and the second end is supported by link frame (130)).
Regarding Claim 18, Kim and Young disclose all the elements of the claimed invention as cited in Claims 16 and 17.
Kim further discloses the link frame includes a first link frame (Fig. 3a, and Fig. 5 – (140)) and a second link frame adjacent to the first link frame (Fig. 3a, and Fig. 5 – (130)), and
the first end of the actuator is supported by the shaft passing through the first link frame (as shown in Fig. 5 above the first end of the torsion spring is support by shaft (122) which passes through the first link from (140) as shown in Fig. 4) and the second end of the actuator is supported by the second link frame (As shown in Fig. 5 above the second end of the torsion spring is supported by the second link frame (130)).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070023598 A1) and Young (KR 20100081427 A) as applied to claim 1 above, and further in view of Naruse (US 20080249406 A1).
Regarding Claim 6, Kim and Young disclose all the elements of the claimed invention as cited in Claim 1.
Kim further discloses the actuator rotated together with the shaft (as shown in Fig. 5 the torsion spring is mounted on a shaft, as shown in Fig. 3a the device rotates in direction R1 therefore the arms are rotatable in direction R1 and therefore the actuator would be rotated together with the shaft)
Conversely Kim does not teach the actuator includes a third coupling portion provided to be engaged with the shaft […], and
the shaft includes a fourth coupling portion provided to be engaged with the third coupling portion.
However, Naruse discloses the actuator includes a third coupling portion provided to be engaged with the shaft (As shown below in Fig. 18 the actuator (62) includes a first end that is coupled with the shaft (58) therefore the first end of the actuator is interpreted as the third coupling portion) […], and
the shaft includes a fourth coupling portion provided to be engaged with the third coupling portion (As shown below in Fig. 18 the shaft (58) includes a large diameter portion (68) and a recess (70) where the first end [third coupling portion] is placed, Para [0068] – “The first end 80 is positioned within the recess 70 provided on the large-diameter portion 68 of the hinge shaft 58”).

    PNG
    media_image5.png
    558
    495
    media_image5.png
    Greyscale

The disclosure of Naruse is an analogous art considering it is in the field of an ultrasound apparatus with a movable display.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the third and fourth coupling portions of Naruse to achieve the same results. One would have motivation to combine because “the torsion spring 62 generates a torque which resists the torque due to the weight of the operation panel 14.” (Abstract).
Regarding Claim 9, Kim, Young, and Naruse disclose all the elements of the claimed invention as cited in Claims 1 and 6.
the fourth coupling portion includes a first supporting portion extending from the shaft body to support the actuator, and a groove provided on the first supporting portion to receive the third coupling portion.
However Naruse discloses the fourth coupling portion includes a first supporting portion extending from the shaft body to support the actuator (As shown above in Fig. 18 shaft (58) includes a large diameter portion (68) extending from the shaft (58) that is supporting the actuator, Para [0036] – “FIGS. 21A-21C are diagrams showing a relationship between a torsion spring and a large-diameter portion of a hinge shaft when the operation panel is opened or closed”, and a groove provided on the first supporting portion to receive the third coupling portion (As shown above in Fig. 18 the large diameter portion (68) includes a recess (70) which is interpreted as the groove which receives the third coupling portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the third and fourth coupling portions of Naruse to achieve the same results. One would have motivation to combine because “the torsion spring 62 generates a torque which resists the torque due to the weight of the operation panel 14.” (Abstract).
Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070023598 A1) and Young (KR 20100081427 A) as applied to claims 1 and 5 above, and further in view of Jeong (EP1790900A2 - with reference to machine translation).
Regarding Claim 7, Kim and Young disclose all the elements of the claimed invention as cited in Claims 1 and 5.
Kim teaches the first coupling portion (first coupling portion interpreted as the configuration of the shaft to be connected to the link frame in Fig. 3a and 5)
Conversely Kim does not teach […] includes a protrusion protruding from the shaft body.
[…] includes a protrusion protruding from the shaft body (As shown in Fig. 18A the washer (252) has projections (252a), Para [0072] – “The rotation-angle restricting device 250 also includes a first rotation-restricting washer 252 placed on the second hinge pin 244”, therefore it is interpreted the washer is part of the shaft).

    PNG
    media_image6.png
    613
    316
    media_image6.png
    Greyscale

The disclosure of Jeong is an analogous art considering it is in the field of a display with translational movement in an upward-downward direction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the protrusion of the shaft body of Jeong to achieve the same results. One would have motivation to combine because “the torsion spring 62 generates a torque which resists the torque due to the weight of the operation panel 14.” (Abstract).
Regarding Claim 8, Kim, Young, and Jeong disclose all the elements of the claimed invention as cited in Claims 1, 5, and 7.
Kim further discloses the shaft coupling portion includes a coupling portion body and a through portion provided on the coupling portion body to insert the shaft body (Fig. 4 is interpreted as the coupling portion body of the shaft coupling portion circled in blue in Fig. 3a, it is interpreted there is a through portion provide to insert the shaft body as the shaft is used to allow rotation between two parts), and
the second coupling portion includes a hole extending from the through portion (As stated above as shown in Fig. 4 the shafts are placed through the link frames therefore the holes in the link frame used for the shafts to pass through are interpreted as the second coupling portion).
Regarding Claim 14, Kim, Young, and Jeong disclose all the elements of the claimed invention as cited in Claims 1, 5, 7, and 8.
Kim further discloses a plurality of the shafts (Fig. 5 shows shafts (121), (122), (151), (152), (161)), the shaft coupling portions (as shown in Fig. 3a the shaft coupling portion circled in blue represents the shaft coupling portion for arm (130 ) however there is also a shaft coupling portion for arm (140), additionally as shown in Figs. 3a and 3b the supporting device (100) appears to be symmetrical therefore the shaft coupling portion circled in blue would also be present on the opposite side of the supporting device), and the actuators are provided (as shown in Figs. 3a and 3b the supporting device (100) appears to be symmetrical therefore it is interpreted an actuator [torsion spring] would also be present on the opposite side), and
the plurality of actuators are disposed on the plurality of respective shafts inserted into two of the respective shaft coupling portions facing each other among the plurality of shaft coupling portions (as shown in Figs. 3a and 3b the supporting device (100) appears to be symmetrical therefore it is interpreted an actuator [torsion spring] would also be present on the opposite side of the device on the .
Regarding Claim 15, Kim, Young, and Jeong disclose all the elements of the claimed invention as cited in Claims 1, 5, 7, and 8.
Kim further discloses a plurality of the shafts and the shaft coupling portions are provided (Fig. 3a shows a shaft coupling portion for arm (130) circled in blue however Fig. 3a also shows a shaft coupling portion for arm (140), each shaft coupling portion couples a shaft with an arm additionally the device appears to be symmetric therefore it is interpreted the device has at least four shaft coupling portions and at least four shafts), and
the plurality of shafts are disposed on the plurality of shaft coupling portions (As shown in Fig. 3a the shafts (121) and (122) are disposed on the plurality of shaft coupling portions), respectively.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070023598 A1) and Young (KR 20100081427 A) as applied to claim 10 above, and further in view of Hoon (KR 100576748 B1 - with reference to machine translation).
Regarding Claim 11, Kim discloses all the elements of the claimed invention as cited in Claims 1 and 10.
As cited above Kim discloses a second supporting portion conversely Kim does not teach the second supporting portion supports the second end and a portion between the first end and the second end according to the rotation of the link frame.
However, Hoon discloses the second supporting portion (Fig. 3b – 42a) supports the second end and a portion between the first end and the second end according to the rotation of the link frame (as shown in comparison between Fig. 3a and Fig. 3b below, the second supporting portion (42a) supports a different portion of the end of the spring as the link frames (42) and (41) rotate).

    PNG
    media_image7.png
    767
    557
    media_image7.png
    Greyscale

The disclosure of Hoon is an analogous art considering it is in the field of torsion springs and linking arms.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the groove of Kim for the supporting portion of Hoon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070023598 A1) and Young (KR 20100081427 A) as applied to claim 10 above, and further in view of Hoon (KR 100576748 B1 - with reference to machine translation) and Sweere (US20040245419A1).
Regarding Claim 12, Kim and Young disclose all the elements of the claimed invention as cited in Claims 1 and 10.
As cited above Kim discloses a second supporting portion conversely Kim does not teach the second supporting portion includes a roller provided to roll along the actuator by the rotation of the link frame.
However, Hoon discloses the second supporting portion [that supports a portion] along the actuator by the rotation of the link frame (as shown in comparison between Fig. 3a and Fig. 3b below, the second supporting portion (42a) supports a different portion of the end of the spring as the link frames (42) and (41) rotate).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the groove of Kim for the supporting portion of Hoon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Conversely Kim and Hoon do not teach the second supporting portion includes a roller provided
However, Sweere discloses the second supporting portion includes a roller provided (Fig. 4 shows a spring (238) that includes a supporting portion of a roller (242))
The disclosure of Sweere is an analogous art considering it is in the field of parallel arms to move a device up and down.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the supporting portion of Hoon for the roller support of Sweere to provide smoother movement. Thus, the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20070023598 A1) and Young (KR 20100081427 A) as applied to claim 1 above, and further in view of Park (US 20170300083 A1).
Regarding Claim 13, Kim discloses all the elements of the claimed invention as cited in Claim 1.
Kim further discloses a plurality of the actuators are provided (as shown in Figs. 3a and 3b the supporting device (100) appears to be symmetrical therefore it is interpreted an actuator [torsion spring] would also be present on the opposite side)
Conversely Kim does not teach the plurality of actuators are disposed at opposite end portions of the shaft, respectively.
However, Park discloses the plurality of actuators are disposed at opposite end portions of the shaft, respectively (As shown in Fig. 13A springs (1304) and (1306) are disposed at opposite ends of shaft (1302), Para [0037] – “Springs 1304 and 1306 can be employed to supply rotational forces to the display shaft 1302).
The disclosure of Park is an analogous art considering it is in the field of a display with upward-downward translational movement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the plurality of actuators of Park to achieve the same results. One would have motivation to combine because “the springs can be counter wound to one another to supply opposing forces” (Para [0037) therefore the force would be more balanced.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
 /JASON M IP/Primary Examiner, Art Unit 3793